Citation Nr: 1235414	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the lumbar spine.

2.  Entitlement to service connection for residuals of an injury to the cervical spine.

3.  Entitlement to service connection for residuals of an injury to the right leg and hip.

4.  Entitlement to service connection for residuals of an injury to the left leg, hip, and knee.

5.  Entitlement to service connection for migraine headaches, claimed as residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and May 2006 decisions.  The Veteran presented sworn testimony in support of his claims during a September 2009 hearing before the undersigned Veterans Law Judge.  In February 2010, the Board remanded for further evidentiary development.  Such development not having been fully accomplished, the Board deems that another remand is required to fulfill the VA's duty to assist the Veteran in developing his claim.

The appeal is thus REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that the disabilities at issue arose from a single incident in service, when his parachute caught on the airplane from which he was jumping and he was towed along outside the plane for a period of several minutes.  The duty status report reflecting his hospital admission after the accident shows that he sustained blunt abdominal trauma, and was going to be observed for head injury.  This status report does not indicate how long he was hospitalized after the injury, or whether he was transferred to another facility; rather it simply reflects that he had sustained blunt abdominal trauma and was admitted for "observation for head injury."  

Other than the duty status report, there are no records reflecting medical care following this accident contained in the Veteran's claims file.  In fact, the earliest record of treatment for injuries incurred in the accident available for review is dated in May 1973, when the Veteran complained of pain in his left side, his neck, and occasional headaches.  In recent written statements and during his September 2009 hearing testimony, the Veteran reports that he was hospitalized for one week following the accident in New Mexico, but that he did not recall the name of the hospital.  The duty status report of record was generated by the Commander of the William Beaumont Army Medical Center in El Paso, Texas.  

For this reason, the Board remanded to obtain hospitalization records reflecting treatment immediately after the injury.  No hospitalization records were obtained, however.  A specific request for hospital records from William Beaumont Army Hospital Center following the Veteran's injury in April 1973 was made, with the result that there were no records pertaining to the Veteran at that facility on the pertinent dates.  A more general request for hospital records at any Army hospital in Texas, Arizona, and New Mexico was made, with the response being that a search could not be conducted without specific information as to the name, number, or location of the hospital.  

Given this response from the National Personnel Records Center, that the name, number, or location of the hospital was required for a records search, the Board deems that additional follow-up is warranted before the VA's duty to assist can be said to have been exhausted.  See 38 C.F.R. § 3.159(c)(2).  The Veteran has testified that his injury occurred near White Sands New Mexico, and that while he is not sure where he was hospitalized, it may have been in New Mexico.  As there are only two military hospitals in New Mexico, at Holloman Air Force Base and Kirtland Air Force Base, and as the date of the injury is well established in the record, the Board deems that a specific request for any medical records pertaining to the Veteran generated by either of these two facilities should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the Veteran's service clinical, hospital treatment records through official channels.  Any hospital records pertaining to the veteran's treatment from April 16, 1973, through May 3, 1973, at Holloman Air Force Base or Kirtland Air Force Base in New Mexico should be obtained for inclusion in his claims file.

2.  After the development requested above has been completed to the extent possible, the RO should conduct any additional evidentiary development which may become apparent, such as obtaining additional medical opinions, if indicated.  If a medical opinion is indicated, it should include consideration of whether any portion of the Veteran's currently-shown disabilities pre-existed service and was aggravated beyond the natural progress of the condition during service, as well as consideration of the medical evidence reflecting post-service work-related injuries.  The RO should then again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
  

